FILED
                           NOT FOR PUBLICATION                              AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KEITH R. DeORIO, dba DeORIO                      No. 08-57064
WELLNESS CENTER,
                                                 D.C. No. 08-cv-932-CJC-ANx
              Petitioner - Appellant,

  v.                                             MEMORANDUM *

UNITED STATES OF AMERICA,

              Respondent - Appellee,

  and

INTERNAL REVENUE SERVICE; A.
GONZALES, IRS Agent; BANK OF THE
WEST,

              Respondents.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                             Submitted July 19, 2010 **


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

      Keith R. DeOrio, dba DeOrio Wellness Center, appeals pro se from the

district court’s order dismissing for lack of subject matter jurisdiction his petition

to quash an Internal Revenue Service summons under 26 U.S.C. § 7902(b). We

have jurisdiction under 28 U.S.C. § 1291 and 28 U.S.C. § 7609(h)(1). We review

de novo, Ip v. United States, 205 F.3d 1168, 1170 (9th Cir. 2000), and we affirm.

      The district court properly dismissed the petition because DeOrio was not

entitled to notice of the third-party summons issued to aid in collecting the unpaid

assessed taxes of a predecessor or alter ego of DeOrio’s business. See 26 U.S.C.

§ 7609(c)(2)(D) (notice of summons under section 7609(a) need not be given when

summons is issued in aid of collection of a tax assessed against the liable party or a

transferee); see also Ip, 205 F.3d at 1170 n.3.

      DeOrio’s remaining contentions are unpersuasive, and we do not consider

issues he raises for the first time on appeal. See Foti v. City of Menlo Park, 146

F.3d 629, 238 (9th Cir. 1998).

      AFFIRMED.




                                            2                                    08-57064